 In the Matter OfMONTGOMERYWARD & COMPANYandREUBENLITZENBERGER, et al.Case No. C-176.-Decided October 29, 1938GeneralMerchandisingMailOrder Business-Interference,Restraint,andCoercion:propaganda against union;anti-union statements;employment oflabor spies;employer ordered to cease employing detectives to investigateactivities of employees in behalf of labororganizations-Discrimination:dis-charge of union members;charges of,not sustained as to certain employees-Reinstatement Ordered-BackPay: awarded-Company-Dominated Union:com-plaint dismissed asto-Collective Bargaining:complaint dismissed as to chargesof failure to bargain collectively.Mr. A. Norman Somers,for the Board.Dey, Hanzpson, Nelson d Young,byMr. Clarence J. Young,ofPortland, Oreg., andMr. Stuart S. Ball,of Chicago, Ill., for therespondent.Gross & Anderson,byMr. Harry L. Gross,andMr. Ben Anderson,of Portland, Oreg., andM. Anthony W. Smith,ofWashington,D. C., for the Union.Mr. Julius Schlesinger,andMr. Allan R. Rosenberg,of counsel tothe Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Reuben Litzenberger, Neil McLeod, andWilliam H. Shook, members of Weighers, Warehousemen, & CerealWorkers' Local 38-123 of the International Longshoremen's Associa-tion, herein called the Union, the National Labor Relations Board,herein called the Board, by Charles W. Hope, Regional Director forthe Nineteenth Region (Seattle, Washington), issued its complaint,dated February 3, 1937, against Montgomery Ward & Company,Incorporated, Portland, Oregon, herein called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(1), (2), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.9 N. L. R. B., No. 50.538 DECISIONS AND ORDERS539In respect to the unfair labor practices the complaintalleged insubstance(1)That the respondent had discharged and refused to reinstate34 named employees because of their membershipin and assistance inbehalf of the Union, thereby discouraging membershipin a labororganization.,(2)That the respondent had attempted to promote, foster, andotherwise interfere with the formation of a labor organization of itsemployees.(3)That the respondent had publicly stated on November6, 1936,and has many times since then, both publicly and privately, stated thatitWill not bargain with any labor organization.(4)That the respondent by these and other enumerated acts andstatements had interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed them in Section 7 of the Act.The complaint and accompanying notice of hearing were dulyserved upon the parties.On February 19, 1937, the respondent fileda motion to dismiss the complaint in which it alleged that the Actwas unconstitutional.The respondent also filed an answer to thecomplaint in which it admitted some of the specific acts alleged thereinbut denied that it had engaged in unfair labor practices.Pursuant to notice a hearing was held at Portland, Oregon, onMarch 17, 18, 19, 22, 23, and 24, 1937, before Towne J. Nylander, theTrial Examiner duly designated by the Board.2 The Board, therespondent, and the Union were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to produce evidence bearing upon theissues was afforded to all parties.During the course of the hearing,on the basis of three supplementary charges which had been filed bythe charging parties, the complaint was amended by including thereinthe names of 18 additional employees whom it was alleged the respond-ent had discharged and refused to reinstate because of their member-ship in and assistance in behalf of the Union.3The respondent'smotion that its answer to the original complaint be permitted to serveas an answer to the amended complaint was granted.1Truman B.Boren, Lloyd Haggblom,Marion Lewis,NeilMcLeod,Ray McLaughlin,James K. Navarra,Edward A.Pohl, James Vanderhoof,Jr.,William Keller, Adolph S.Peterson,WilliamWatson,J.A Herne, Jr.,Glenn Bolich,Donald Lind,Mary Lazuck,Minnie Landsberg, Arthur Morey, Melvin Anderson, Floyd Anson, Dale Fields, Fred Ga-dotti, Ray Haaga,Terrence Harding, Reuben Litzenberger,Wayne W. Markkanen,KennethW. Martig,Howard Schippers,John Schleining,Leonard Signett,George Stanich, RileySanders,Howard E Pitzer,William Shook, and Erven Klooster. '2The hearing,originally scheduled for February 15, 1937, had been twice postponed.3Paula Al. Hill, Mac E. MacGregor,Conrad W. Yost, Anthony C. Salta,Ray J.Hoffman,Ronald D Barrie,Roy Henrickson,Kenneth Smith,Robert W. Strudgeon,William Stubbs,Inga Thompson,Noble S.Powell, Vincent W. Stachniewicz,Harold L.Arthur, Dick Nemyre,Horton P. Bacon,Louis Straub,and Edward Struznick. 540NATIONAL LABO1t RELATIONS BOARDDuring the course of the hearing, exceptions were taken by theparties to various rulings of the Trial Examiner on motions and onobjections to the admission of evidence.At the conclusion of the-hearing the respondent renewed, the motion to dismiss the complaintwhich it had filed prior to the hearing for the reasons stated therein,moved to strike the testimony of all the employees named in the com-plaint who had testified except the three who had signed the chargeon the ground that they were not parties to the proceeding, and movedto strike the evidence relating to all the employees named in the com-plaint for stated constitutional reasons and on the ground that bysigning individual contracts of employment terminable at will theyhad waived their rights Linder the Act. These motions were denied bythe Trial Examiner.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Allrulings of the Trial Examiner are hereby affirmed.Following the hearing, by a stipulation entered into between theparties, the record was reopened to permit the admission into evidenceof certain documents concerning the business of the respondent"'andthe distribution of retail sales in the United States.The stipulationwas subject to an objection on the part of the respondent that suchdocuments are irrelevant, immaterial, and incompetent.The objec-tion is hereby overruled.On May 4, 1937, the Trial Examiner filed his Intermediate Report.He found that the respondent had discharged 51 employees becauseof their membership in the Union, and that it had interfered with,restrained, and coerced its employees in their exercise of the rightsguaranteed in the Act.He found further that by virtue of such actsthe respondent had engaged in unfair labor practices within the mean-ing of Section 8 (1) and (3) of the Act.He recommended that therespondent cease and desist from such unfair labor practices, reinstate41 of such employees with back pay from the date of their dischargeto the date of their reinstatement, and reinstate ten other employees-with back pay from February 1, 1937, to the date of their reinstate-ment.The Trial Examiner found that Adolph Peterson, one of the-employees named in the complaint, had not been discharged because!of his membership in or activities in behalf of the Union and recom-mended the dismissal of the complaint with respect to Peterson.also recommended the dismissal of the complaint with respect to the,alleged violations of Section 8 (2) and (5) of the Act concerning,which no evidence had been introduced at the hearing.The respondent thereafter filed exceptions to the Intermediate Re-port and to the record in the proceeding.Briefs have been filed byboth the respondent and the Union.On July 5, 1938, after notice tothe parties, a hearing for the purpose of oral argument was heldbefore the Board, in which the respondent and the Union participated. DECISIONS AND ORDERS541We have reviewed the respondent's exceptions and save as consistentwith the findings, conclusions, and order, hereinafter set forth, findthem to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT -1.THE BUSINESS OF THE RESPONDENTMontgomery Ward & Company, Incorporated, is an Illinois corpo-ration, having its principal executive offices in Chicago, Illinois.Itis engaged in the distribution of merchandise through the media ofmail-order houses and retail stores. In connection with such distribu-tion, it owns, operates, or maintains nine mail-order houses, four mail-order warehouses, 52 order offices, and 540 retail stores scatteredthroughout the United States.About 20,000,000 customers scattered throughout the United Statesand many foreign countries are served, by the respondent.The re-spondent's net sales for the fiscal year ending January 31, 1936,amounted to $293,042,357.The Portland, Oregon, plant of the respondent with which thisproceeding is concerned consists of a mail-order house, herein calledthe House, and a retail store, herein called the Store.Virtually all ofthemerchandise distributed by the Portland House and Store isshipped into Portland from points outside the State of Oregon.Cal-culated on an average of 30,000 pounds per car, approximately 230carloads of merchandise per month, during November and December1936, were received at the Portland House.The House acts as a distributing agency to approximately 500,000mail-order customers located in the "Portland Mail Order HouseTerritory," consisting of the States of Oregon and Washington, thewestern half of Montana, all but a small portion of Idaho, and theTerritory of Alaska. It also serves as a warehousing and distribut-ing agency for the various retail stores operated by the respondent inits retail "Region No. 5," consisting of the States of Montana, Idaho,Washington, Oregon, and Arizona.About 60 per cent of the cus-tomers served through the mail-order department live outside theState of Oregon and 31 of the 45 retail stores in Region No. 5 arelocated in other States.Between 2,000 and 2,100 workers were employed in the PortlandHouse in December 1936.The yearly average is between 1,200 and1,400.The cost value of the merchandise handled by the House inthe year ending January 31, 1937, was $12,479,398.The Portland Store, though located in the same building as theHouse, is operated as a separate and distinct unit. It is under thedirection of a retail manager whose immediate superior is located in 542NATIONAL LABOR RELATIONS BOARDOakland, California, as distinguished from the House whose manageris under the jurisdiction of the mail-order superintendent in Chicago.The bulk of the merchandise sold by the Store is received from pointsoutside the State of Oregon.More than 99 per cent of its sales are.made within the State.In its oral argument before the Board, counsel for the respondentstated that it was not questioning the jurisdiction of the Board overeither its House or Store.II. THE ORGANIZATION INVOLVEDWeighers,Warehousemen, & Cereal Workers' Local 38-123 of theInternational Longshoremen's Association is a labor organization af-filiated with the American Federation of Labor. It admits to mem-'bership employees of the respondent's Portland mail-order house andfetail store.III.THEUNFAIR LABOR PRACTICESA. Intimidation and coercionAbout November 1, 1936, the Union commenced an organizationdrive among the employees of the respondent's Portland House andStore.The drive met with immediate success and within a few daysa large number of the workers became members.On November 6,the Union held a mass meeting which was attended by several hundredof the respondent's employees.The respondent, considerably alarmed over the situation, took im-mediate steps to combat the union drive.Norman K. Patton, itsPortland House manager, called a meeting of the employees and readto them a statement of the respondent's personnel policy.This state-ment, obviously designed to influence the workers against joining theUnion, reads in part as follows :We recognize the rights of our employees to join or refrainfrom joining any organization as they see fit.We sincerely be-lieve that there is no advantage to you in joining any outside or-ganization and it represents an unwise expense to you.It is our long established policy to enter into no business agree-ment with any outside organization in view of our policy of fair-dealing and open frank discussions with our own people. It isnot believed there is anything whatever to be gained by such acontract nor is there any legal requirements for it.We will not permit any organization whatever to dictate ourwage rate, the right of hiring or dismissal, nor any of our per-sonnel policies.The meeting proved unsuccessful, however, and many of the unionmembers began wearing their union buttons within the plant.On DECISIONS AND ORDERS543:November 9, 1936, the respondent, attempting to practically demon-strate its statement that the workers would gain no advantage through.joining the Union, announced a blanket wage increase retroactive to^November 6.Pursuant to instructions received in a teletypemessagefrom C. W. Harris, the respondent's vice president in Chicago, indi-vidual announcements of their raises were immediately distributed:to the employees.On November 10, 1936, J. D. Bullock, the assistant mail-order oper-ating manager of the respondent, arrived in Portland to take charge-of the respondent's campaign against the Union.4After acquainting,himself with the Union's position in the plant through conferences-with Patton and various department heads, Bullock, on November 11,addressed the House employees in 16 groups and, on the following day,.the Store employees in three groups.His address consisted in the,main of statements designed to influence the workers againstjoining.the,Union. It leads in part, as follows :Yesterday and today, as I have gone through the House and,Store I have had a mixed feeling of pleasure and sorrow.Pleas-ure to be back with you, and sorrow occasioned by the manyugly rumors that have reached me.Among these rumors are the following. I heard it rumoredthat organizers of some outside labor organization had madebroad promises of increases in pay, shorter hours and improved,working conditions to many of our employees and had inter--ested them in joining this outside labor organization. I heard;the rumor that a number of our employees felt they had more to.gain by following the leaders-of this outside organization than,the supervisory forces of this House and Store.I heard the rumor that organizers of this outside labor union,have promised a union shop or closed shop, hiring hall or prefer-ential hiring to employees.I have explained the Company'spersonnel policy on the matter of the closed shop, or hiring hall,,or preferential hiring.Let me repeat that while any employeemay belong or refrain from belonging to a union, we will not, asa Company, take the position that all employees must belong toa Union.Among the many rumors which reached me, the most uglyone was that a strike was being planned in this House and Store.In regard to that eventuality, let me say this to you, if a partor all of the employees of the Portland House, and Retail Storego on a strike of any nature or a walk-out or form a picket lineBullock badpreviously served asmanager ofthe Portland House from February 1933to January 1936a 544NATIONAL LABOR RELATIONS BOARDaround this building, those employees by their action will closethe Portland Mail Order House and Retail Store indefinitely.My reason for this statement is that neither I nor anyone elsewill ask any employee to come to hisor her job througha picketline and incur the risk of possible violence.Currently the Portland Mail Order House is doing about7%of the total Mail Order volume of this Companyand Ibelieveyou will agree with me that the U. S. Mails will continue tomove and that the other Houses, doing 93% of our Mail OrderBusinesswill be able to handle the approximate 7% clone bythisHouse.Please understand that we want no trouble and will do all inour power to keep from having trouble.Your recent pay in-creases, effective November 6, are proof of the fact that Wardsdoes pay equal to or better than the majority of other com-panies for the same or similar types of work.As tb'promotionsfrom within the Company,there have been more than 100 in thePortland Mail Order House since January 1, 1936.As to wagesand hours we have no quarrel but we never have operated anddo not intend to operate under a Union shop,closed shop orpreferential hiring, or hiring hall plan.There will be no lockout but if the conditions referred to beforeis set up by a part of the employees, I have told you what willhappen.For the good of all concerned I sincerely hope thatsuch a conditionwill never occur.Following, the above speech word was passed around to the em-ployees that Bullock was available in his office to employees who wishedto see him.Also certain employees,including some of the active unionmembers, were summoned to Bullock's office.At these individual con-ferences Ballock employed various tactics to discourage membershipin the Union.At some conferences he reasoned with the employeesand attempted to persuade them that they would be better off if theyrelied en the company rather than on the Union, while at other con-ferencesby attacks on the Union and its leaders he again emphasizedthe respondent's antagonism to the organization.On November 24 and December 7, Bullock again addressed theemployees.On the former occasion he answered a series-of questionswhich he stated had been asked of him_ during the preceding weeks.In his answers Bullock stated among other things that the Unionhoped to obtain a closed-shop agreement with the respondent but thatthe respondent would not agree to a closed shop; 5and that "the rep-resentatives of Montgomery Ward & Co. have always been willing andanxious to talk with any employee and that the employees in the past5The Union had not at this time made any demands upon the respondent.O DECTSIGNS AND ORDERS545have never'found it necessary or desirable to form a union to receivejust and fair considerationfromMontgomeryWard &.Co."He alsostated that plans had been made to handle the. Portland Mail OrderBusiness at the respondent's otllel_"Houses in the event a part or all theemployees of the Portland House went on strike and -formed a picket.line around the building.Bullock then added, "It may interest youto know that the-Portland House business represents about7%of thetotalMail Order business and I believe you will agree that the otherHouses doing about 93%of the business should be able tp absorb andhandle the7%represented by the Portland House."In opening the meeting of December 7, Bullock explained to theemployees that the meeting had been called to inform them"of whathas happened up to now and of what may happen as a result of theactivities of the organizers of the Weighers,Warehousemen,and CerealWorker's Union, Local 38-123, affiliated with the International Long-shoremen'sAssociation."At this meeting he called the employees'attention to the following question which had been asked of him byHarry L. Gross, the uniol,'s attorney,"If the warehousing union,through an election held as provided in the National Labor RelationsAct proved to the satisfaction of Montgomery Ward & Co. that 51%of the eligible employees had chosen the Warehousemen'sUnion astheir representative for collective bargaining purposes,would Mont-gomery Ward & Co. at that time be willing to discuss,and negotiatewith representatives of the Union toward the end that some form ofwritten agreement between the Union and Montgomery Ward & Co.would result?"Bullock's reply was, "When and if the Warehouse-men's Union,through an election held in compliance with the NationalLabor Relations Act, is able to prove that 51% of all employees of thePortland Mail Order House have chosen the Warehousemen's Unionto represent them in dealing with representatives of their employer,Montgomery Ward & Co., representatives of the Company willingtoeceive and give consideration to the list of demands in the samemanner as they would receive and give consideration to any individualor group of employees." 6Bullock also stated at the meeting of'De-cember 7 that following the employees' meetings held in the plant,? heIn derstood'that many employees decided that they had more to gainby working with and following leaders within the House and Storethan persons outside the plant.Accordingly many who had madeapplication or joined the Union dropped out of it.Although the Union had not considered or discussed plans for astrike at any of its meetings, Bullock, in the above speeches,constantlyreferred to "ugly rumors" which he had heard concerning a strike atthe respondent's plant:He threatened to close down the plant if a'e Italics supplied-The term "plant"is used herein to refer to both the House and Store. 546NATIONAL LABOR RELATIONS BOARDstrike occurred and handle the Portland business through other mail-order houses of the respondent.The respondent, while pursuing the anti-union tactics describedabove, was being kept informed of every move of the Union. In Sep-tember 1936 it engaged the services of the Burns Detective Agency toinvestigate some friction which had arisen between the elevator oper-ators and other employees of the House.George H. Fleming, thePortland manager of the Burns Agency, testified that one operativewas assigned to the respondent's plant at that time.However, afterthe union drive got under way, the number was gradually increaseduntil some 10 or 12 labor spies were employed in the plant.The Burnsoperatives were assigned to regular jobs within the respondent's plantwhere they were in a position to spy on the activities of, their fellowemployees.Some of them joined the Union, spoke at union meetingsand even wormed their way into meetings of the union's executivecommittee.Bullock admitted that lie had been receiving regular re-ports of the names of the workers attending union meetings and thenumber of persons present at such meetings.As result of the above activities and of the systematic dischargeof union members described in Section III,B, infra,union organiza-tion among the respondent's employees was effectually crushed.'Bullock, his job at Portland "finished," was replaced by another Housemanager late in January 1937.The respondent, by means of all the activities set forth above; hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. The dischargesBetween December 22 and December 24, 1936, the respondent dis-charged a large number of employees from its Portland House andStore.The complaint, as amended, alleges and the answer denies that52 of these employees were discharged because of their membership inor activities in behalf of the Union.The personnel records of the 52 employees named in the complaintwere introduced into evidence at the hearing.Also introduced intoevidence were lists, termed personnel survey sheets, which had beenprepared by the respondent shortly before the actual discharges tookplace, showing the workers scheduled to be retained and released inseveral of the departments.We will first take up by departments thecases of the employees discharged from departments for which suchpersonnel survey sheets are available.Freight Elevator Department.-Twelvepersons were employed inthe freight elevator department at the Portland House just prior tothe discharges of December 1936.Between December 22 and Decem-ber 24, eight of the twelve were discharged. It is interesting to note DECISIONS AND ORDERS547'that the eight employees selected by the respondent- to be releasedfrom the department were all members of the Union, while three of-the four retained were not union members. J. A. Meyers, the only-union member who was not discharged, confessed at the hearing thathe was actually an operative of the Burns Detective Agency.Meyers.admitted that he had joined the Union immediately upon his employ-ment at the House in November 1936 and had regularly attended the.meetings of the Union and its executive committee.He testified thathe had made regular reports to the Burns Agency concerning the-names and number of persons attending the union meetings.Elmer R. Timm and Donald E. McEwan, two of the eight workers.discharged from the freight elevator department, dropped out of the-Union immediately- thereafter.They were reinstated in the respond-ent's employ within a short time.Although four other persons were.added to the staff of the department between December 24 and thedate of the hearing, Dale Fields, Howard Schippers, James K. Na-varra,Wayne W. Markkanen, Louis Straub, and James Vanderhoof,.the other six workers who had been discharged were not rehired.Two,of them, Louis Straub and James Vanderhoof, testified that theirwork had never been criticised.Receiving Departmnent. 'thirty-fourpersons were employed in the-respondent's receiving department prior to the lay-offs of December1936.Between December 22 and December 24, 11 of the 34 were dis-charged.While only 9 of the 23 workers retained in the department.were members of the Union, all 11 of those discharged were uniowumembers.None of the union men who had been laid off were rein-stated between December 24 and the date of the hearing although 10new persons were added to the department during that time. -NeilMcLeod, Reuben Litzenberger, and John Schleining, three ofthe workers discharged from the receiving department, testified atthe hearing.McLeod, an employee who first started working for the.respondent on August 11, 1934, had received' his last previous lay-offin the spring of 1935.During a conversation with Bullock held about,November 21, he was informed that his record was a very good one.During this same' conversation, Bullock made a point of tellingMcLeod that the raises of November 6 had not been due to' the Union's,activities.Reuben Litzenberger, one of the active union members, began work-ing for the respondent in July 1935.With the exception of a 13-day-lay-off in December 1935, his employment was continuous from Au-gust 3, 1935, until his discharge on December 24, 1936.During No-vember 1936 Litzenberger was questioned concerning the Union onseveral different occasions by one of his supervisors, a man namedIunker.About this same time Fred Cane, another supervisor, askedhim how he "had happened to have gotten on the wrong side of the;134068-39-vo1 ix--36 ,548NATIONAL LAIIOR RELATIONS BOARDfence" and, when Litzenberger attempted to defend the Union, Canewarned him, "Well, you had better think it over. It will probablytake some mighty deep thinking."John Schleining was employed by the respondent from September')1 until December 24, 1936.During this period his work was nevercriticized.On November 16 Schleining was summoned to Bullock'soffice where the latter rectified a mistake which had been made in thewage increase granted him on November 6.During their conferenceBullock criticized the Union and stated to Schleining, "Personally,this $2.50 initiation fee and this monthly due that you pay into theUnion, with that money I could get-myself a good bottle of whiskeyand a nice girl and go out to a dance and have a hell of a good time."Lloyd Haggblom, -Riley Sanders, Melvin Anderson, Fred Gadotti,Ray McLaughlin, Howard E. Pitzer, and Floyd Anson, the otherseven persons named in the complaint who were discharged from thereceiving department, did not testify at the hearing.Shipping Department.-Sevenof the 17 employees of the shippingdepartment were discharged between December 22 and December 24,1936.bers, 6 of the 7 discharged from the department -,N ere members of theUnion.Two workers were added to the staff- of the shipping depart-ment between December 24 and the date of the hearing. One of them'was J. A. Meyers, the Burns detective, who was transferred to theshipping department from the freight elevator department imme-diately after the dismissal of the union members from the latterdepartment.Edwin -Stri znick, Kenneth Smith, Donald Lind, and Harold L.Arthur, four of the union workers discharged from the shippingdepartment, were named in the complaint.Warehouse No.3.-Three of the six workers employed in Ware-house No. 3 were discharged between' December 22 and December 24,1936.Two of the three, Truman B. Boren and George Stanich, weremembers of the Union. Of the three persons retained in the depart-ment, one was a member of the Union.It is clear from the record that in the four departments discussedabove the respondent seized the opportunity offered by the arrivalof its seasonal lay-off period to discharge the union members in itsemploy.The evidence reveals that while the respondent was receivingfrom labor spies, at least one of whom, high in union circles, was sta-tioned in one of these departments, daily reports concerning the unionactivities of its workers,' 27 of the 29 persons dismissed from such de-partments were members of the Union. On the other hand only 16of the 40 employees retained were union members.The respondent did not in its Portland House follow a system ofseniority in making its seasonal lay-offs.NeilMcLeod, one of the DECISIONS AND dRDERS549union workers discharged from the receiving department, was seniorin service to 19 of the 23 men retained in such department, whileReuben Litzenberger, another of the union members discharged fromthe receiving department, had seniority over 13 of those retained. Inthe freight elevator department, the six union members named inthe complaint had seniority over two of the men retained, and in theshipping department, the four workers named in the complaint hadseniority, over three of those kept on. .The swift growth of the Union in Warehouse No. 3 and in thefreight elevator, receiving and shipping departments; the respond-'ent's knowledge, through its labor spies, of this growth and of theunion activities of its employees; the open campaign waged by therespondent to crush the Union; and the simultaneous dismissal ofthe great mass of union members from such departments lead in-evitably to the conclusion that at least in these four departments theseasonal lay-offs of December 1936 were used by the respondent as anexcuse for ridding its House of union members and thus crushingthe union drive among its employees.Furthermore, the respondent did not introduce any evidence' prov-ing that it had any reason, other than the policy of discharging unionworkers followed in the four departments described, above, to dis-miss the particular employees named in the complaint who had beendischarged from such departments.We have no basis, therefore,upon which to find that any of such employees would have been dis-charged during the. seasonal lay-off period even if the respondent hadnot engaged in its anti-union tactics.We 'find that Dale Fields, Howard Schippers, James K. Navarra,Wayne W. Markkanen, Louis Straub, James Vanderhoof, Neil Mc-Leod, Reuben Litzenberger, John Schleining, Lloyd Haggblom, RileySanders, Melvin Anderson, Fred Gadotti, Ray_McLanghlin, HowardE. Pitzer, Floyd Anson, Edwin Struzniak, Kenneth Smith, DonaldLind, Harold L. Arthur, Truman B. Boren, and George Stanich weredischarged because of their membership in and activities in behalfof the Union.Packing and Billing and Eighth Floor Departments.-Twoof theunion members named. in the complaint, Mary Lazuck and MinnieLandsberg, were discharged from the packing and billing depart-ment on December 22, 1936. Three others, William Shook, MalcolmMacGregor, and Inga Thompson, were .dismissed from the eighthfloor at approximately. the same time. .The personnel survey sheetsfor these departments indicate that only seven of the 95 persons re-leased from the packing and billing department and only five ofthe 25 laid off on the eighth floor were members of the Union. Noevidence was introduced concerning the union affiliation of the work-ers retained on the eighth floor, but 19 of the 55 retained in the 550NATIONAL LABOR RELATIONS BOARDpacking and billing department were union members.All 19 resignedfrom the Union immediately after the December lay-offs, however.The Board did not introduce any evidence at the hearing to ex-plain the difference between the percentage of union members dis-charged in these two departments and those discharged in the otherfour departments discussed above.We are therefore unable to deter-mine whether the small number of union members discharged was-due to the fact that the respondent had knowledge that the 19 unionmembers retained in the packing 'and billing department intendedresigning from the Union and that the union members dischargedwere the only other ones in the two departments, or whether it wasbecause the respondent limited its policy of discharging union mem-bers to those departments which were strongly organized.Upon therecord in the case, we cannot find that Mary Lazuck, Minnie Lands-berg,William Shook, Malcolm MacGregor, and Inga Thompson weredischarged because of their membership in or activities in behalf ofthe Union.Arthur Morey.-ArthurMorey commenced working for the re-spondent on February 5, 1936, as a radio technician at 35 cents anhour.On May 2 he was raised to 421/2 cents an hour and on June 6to 45 cents.On August 7 Morey was placed in charge of the radio,shop and raised to 50 cents an hour.He was given added duties andraised to 60 cents an hour on October 30.On November 6 he receivedanother raise, this time to 70 cents an hour.Despite the very satis-factory work indicated by his rapid advance and numerous salaryincreases,Morey was discharged on December 23, 1936.Morey was one of the Union's most active members.As a memberof -its negotiating committee he. had helped represent the Union atconferences concerning charges of intimidation and coercion heldwith Bullock and the respondent's attorneys about November 20 and23, 1936, before the Regional Director for the Nineteenth Region.Following these two meetings, Iunker called upon Morey statingthat he desired to hear the union's side. Iunker on that occasiontoldMorey that he knew of the latter's musical talents and choiractivities and that he could not understand how Morey could have anyinterest in this type of union.Following this conversation Iunker took Morey to see Bullock,who devoted considerable time in explaining that the wage increasesofNovember 6 were the result of the respondent's regular wagepolicy.There was no mention of the Union at this meeting.How-ever,Morey was again called in to see Bullock a few days later, atwhich time Bullock sharply criticized the Union and its officials.He informed Morey that the latter could obtain information at thesheriff's office and the police station "concerning members of theorganization or those connected directly with the organization." DECISIONS AND ORDERS551Bullock added-that lie-did not--see what power the Union couldhave in an open shop where- non-union workers received the samewages as union workers.When Morey was discharged on December 23, Gardner, the shopforeman, informed him that lie was being replaced as head of the,radio shop by Tom Ely, an older employee from the service auditingunit.When Morey protested to Bullock, the latter denied that hewas being discharged for union activities and stated that the respond.ent was cutting down its force in Ely's section and it,was necessaryto find room for Ely.Bullock promised Morey to reinstate him assoon as an opening occurred.The respondent, in its answer, denied that Morey had been dis-charged and stated that it intended to reinstate him as soon as workbecame available.The respondent's contention is not supported bythe evidence, however.A vacancy which occurred in the shopshortly after Morey's dismissal was filled by Gus Hanson, an em-ployee of Sears Roebuck & Company, who had voluntarily left therespondent's employ several months before.Also,Morey's releasecard was checked "discharged" and not "laid off."'The respondent's.actions, therefore, belie its protestations concerningMorey, and itseems obvious that Ely was appointed to Morey's job merely tem-porarily until a new man, Hanson, could be found to fill the position.Upon all the evidence in the case, we find that Arthur Moreywas discharged because of his membership in or activities in behalfof the Union.Other discharges.-Twenty-fourother persons named in the com-plaint were discharged by the respondent from departments for whichpersonnel survey sheets are not available.There is no evidence inthe record, therefore, from which we can determine whether therespondent, in laying off employees from such departments, followedthe policy adopted in Warehouse No. 3 and in the freight elevator,receiving, and shipping departments of retaining non-union workersand releasing members of the Union.The personnel records of these 24 workers were placed in evidenceat the hearing.The records reveal their length of service and dogive us some indication of whether their work had in the past beenconsidered satisfactory by the respondent.We do not have anyinformation concerning the total number of employees retained andreleased in each department, however.Furthermore, since the per-sonnel records of the other workers employed in the same depart-ments are not in evidence, we are unable to determine whether thebasis used in selecting the individuals named in the complaint fordismissal was different from that used in considering the other em-ployees of such departments. 552NATIONAL LABOR RELATIONS BOARDAll 24 of the persons named in the complaint are members of theUnion.The record, however, does not contain any evidence indi-cating the extent of their union activities.Only one of them; R. W.Strudgeon, testified at the hearing, and his testimony merely revealsthat his work had never been criticized and that his supervisor, aman, named Snider, had stated to him at the time of his discharge,"I am sorry to have to do this, but this time comes around once ayear."Upoil the record, we cannot find that R. W. Strudgeon, LeonardSignatt,Vincent Stachniewicz,Marion Lewis, Edward Pohl, RayHaaga, Erven Kloostra, William R. Watson, Anthony C. Salta, NobleS.Powell, Glenn Bolick, Dick Nemyre, Terrence Harding, WilliamKeller,Kenneth Martig, William Stubbs, Mrs. Paula Hill, HortonBacon, Roy Henrickson, Ray Hoffman, James A. Henie, RonaldBarrie, C.W. Yost, and Adolph Peterson were discharged becauseof their membership in or activities in behalf of the Union.The respondent, by discharging Dale Fields, Howard Schippers,James K. Navarra, Wayne W. Markkanen, Louis Straub, James Van-derhoof, Neil McLeod, Reuben Litzenberger, John Schleining, LloydHaggblom, Riley Sanders, Melvin Anderson, Fred Gaclotti, Ray Mc-Laughlin, Howard E. Pitzer, Floyd Anson, Edwin Struznick, Ken-neth Smith, Donald Lind, Harold L. Arthur, Truman B. Boren,George Stanich, and Arthur Morey, because of their membership inand activities in behalf of the Union, has discriminated in regard tohire and tenure of employment and thereby discouraged membershipin a labor organization.The respondent, by means of all of the activities described above,has interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.In the cases of Mary Lazuck, Minnie Landsberg, William Shook,Malcolm MacGregor, Inga Thompson, R. W. Strudgeon, LeonardSignett,Vincent Stachniewicz,Marion Lewis, Edward Pohl, RayHaaga, Erven Kloostra, William R. Watson, Anthony C. Salta, NobleS.Powell, Glenn Bolich, Dick Nemyre, Terrence Harding, WilliamKeller,Kenneth Martig, William Stubbs, Mrs. Paula Hill, HortonBacon, Roy Henrickson, Ray Hoffman, James A. Henie, RonaldBarrie, C. W. Yost, and Adolph Peterson the respondent has not dis-criminated in regard to hire and tenure of employment and therebydiscouraged membership in a labor organization.C. Other alleged unfair labor practicesNo evidence was introduced at the hearing to support the allegationsof the complaint that the respondent had engaged in unfair laborpractices, within the meaning of Section 8 (2) and (5) of the Act. DECISIONS AND ORDERS553,We find that the respondent has not engaged in unfair labor prac-tices,within the meaning of Section 8 (2) and (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,.and tend to lead to labor disputes burdening and obstructing commerce-and the free flow of commerce.THE REMEDYSince Dale Fields, Howard Schippers, James K. Navarra, WayneW. Markkanen, Louis Straub, James Vanderhoof, Neil McLeod, Reu-ben Litzenberger, John Schleining, Lloyd Haggblom, Riley Sanders,Melvin Anderson, Fred Gadotti, Ray McLaughlin, Howard E. Pitzer,Floyd Anson, Edwin Struznick, Kenneth Smith, Donald Lind, HaroldL. Arthur, Truman B. Boren, George Stanich, and Arthur Morey were-discharged as the result of unfair labor practices, we shall order their`reinstatement to their former or substantially equivalent positions.with back pay in the amount they have suffered by reason of their-respective discharges by payment to each of them of a sum equal tothe amount which he normally would haveearned aswages from thedate of his discharge to the date of the offer of reinstatement, less his,net earnings 8 during said period.Such reinstatement shall be ef-fected in the following manner : All new employees hired after Decem-her 24, 1936, shall, if necessary to provide employment for those-ordered to be reinstated, be dismissed. If, thereupon, by reason of areduction in force there is not sufficient employment immediatelyavailable for the remaining employees, including those ordered rein-stated, all available positions shall be distributed among such remain-ing employees in accordance with the respondent's usual method ofreducing its force, without discrimination against any employee be-cause of his union affiliation or activities, following a system of senior-ity to such extent as has heretofore been applied in the conduct of therespondent's business.Those employees remaining after such distri-bution, for. whom no employment is immediately available, shall beplaced upon a preferential list prepared in accordance with the prin-ciples set forth in the previous sentence, and shall thereafter in accord-8By "net earnings"ismeant earnings less expenses such as for transportation, loom,and board,incurred by an employee in connection with seeking work or working elsewherethan for the respondent,which would not have been incurred but for his unlawful dis-charge and the consequent necessity of his seeking employment elsewhere.SeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Jolnems of Amemica,Lumber and Sawmill Workers Union,Local2590, 8 N L.R. B 440. =554NATIONALLABOR RELATIONSBOARDante with such list be offered employment in their former or insubstantially equivalent positions as such employment becomes avail-able and before new persons are hired for such work. New employees"or new persons" as used herein does not include employees who were-employed by the respondent up to December 24, 1936, and who weredischarged together with those employees herein ordered reinstated.Upon the basis of the foregoing findings of fact and upon theentire record in this proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Weighers,Warehousemen, & Cereal Workers' Local 38-123 of-the International Longshoremen's Association is a labor organiza-ition,within the meaning of Section 2 (5) of the Act.2.The respondent, by discriminating in regard to the hire and-tenure of employment of Dale Fields, Howard Schippers, James K.Navarra, Wayne W. Markkanen, Louis Straub, James Vanderhoof,.NeilMcLeod, Reuben Litzenberger, John Schleining, Lloyd Hagg-,blom, Riley Sanders, Melvin Anderson, Fred Gadotti, Ray McLaugh-lin,Howard E. Pitzer, Floyd Anson, Edwin Struznick, KennethSmith, Donald Lind, Harold L. Arthur, Truman B. Boren, George:Stanich, and Arthur Morey, thereby discouraging membership in alabor organization, has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7.of the Act, has engaged in and is engaging in unfair labor practicesWithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices-affecting commerce, within the meaning of Section 2 (6) and (7) oftheAct.5.The respondent, in the discharge of Mary Lazuck, MinnieLandsberg,William Shook, Malcolm MacGregor, Inga Thompson,R.W. Strudgeon, Leonard Signett, Vincent Stachniewicz, MarionLewis, Edward Pohl; Ray Haaga, Erven Kloostra, William R. Wat-son, Anthony C. Salta, Noble S. Powell, Glenn Bolich, Dick Nemyre,Terrence Harding, William Keller, Kenneth Martig, William Stubbs,Mrs. Paula Hill, Horton Bacon, Roy Henrickson, Ray Hoffman,James A. Henie, Ronald Barrie, C. W. Yost, and Adolph Petersonhas not engaged in unfair labor practices, within the meaning ofSection 8 (3) of the Act.6.The respondent has not engaged in unfair labor practices,-within the meaning of Section 8 (2) and (5) of the Act. DECISIONS AND ORDERSORDER555Upon the basis of the findings of fact and conclusions of law, and'pursuant to Section 10 (c) of the National Labor Relations Act,.the National Labor Relations Board hereby orders that the respond-ent,Montgomery Ward & Company, Incorporated, and its officers,.agents, successors, and assigns shall:1.Cease and desist from :(a)Discouragingmembership inWeighers,Warehousemen, &CCerealWorkers' Local 38-123 of the International Longshoremen's.Association or any other labor organization of its employees by dis-charging or refusing to reinstate any of its employees or in anyother manner discriminating in regard to their hire or tenure ofemployment or any term or condition of their employment becauseof their membership in or activity in behalf of any such labor-organization ;(b)Employing detectives to investigate the activities of its em-ployees in behalf of Weighers, Warehousemen, & Cereal Workers'"Local 38-123 of the International Longshoremen's Association or anyother labor organization of its employees or employing any other-form or manner of espionage for such purposes;(c) In any other manner interfering with, restraining, or coercing-its employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted'activities for the purposes of collective bargaining or other mutual'aid or protection.2.Take the following affirmative action, which the Board finds will,effectuate the policies of the Act :(a)Offer to Dale Fields, Howard Schippers, James K. Navarra,.Wayne W. Markkanen, Louis Straub, James Vanderhoof, Neil Mc-Leod, Reuben Litzenberger, John Schleining, Lloyd Haggblom, RileySanders, Melvin Anderson, Fred Gadotti, Ray McLaughlin, HowardE. Pitzer, Floyd Anson, Edwin Struznick, Kenneth Smith, Donald'Lind,Harold L. Arthur, Truman B. Boren, George Stanich, and'Arthur Morey immediate and full reinstatement to their former or-substantially equivalent positions, without prejudice to their senior-ity and other rights and privileges, in the manner set forth in the,section entitled "Remedy" above, placing those employees for whom'employment is not immediately available upon a preferential list inthe manner set forth in said section ;(b)Make whole the employees named in paragraph 2 (a) above,for any loss of pay they have suffered by reason of their discharge,by payment to each of them, respectively, of a sum of money equalto that which he would normally have earned as wages during the .556NATIONAL LABOR RELATIONS BOARD,period from the date of his chschaige to the date of the offer ofreinstatement, less his net earnings during said period;(c)Post immediately in conspicuous places on each floor of thePortland House and Store, notices stating that the frespondent willcease and desist in the manner aforesaid;(d)Maintain such notices ford a period of at least thirty (30):consecutive days from the date of posting;(e)Notify the Regional Director for the Nineteenth Region inwriting within ten (10) days from the date of this Order what steps-the respondent has taken to comply herewith .And it is further ordered that the allegations of the complaintthat the respondent has engaged in unfair labor practices within theMary Lazuck, Minnie Landsberg, William Shook, Malcolm Mac-Gregor, Inga Thompson, R. W. Strudgeon, Leonard Signett, VincentStachniewicz,Marion Lewis, Edward Pohl, Ray Haaga, ErvenKloostra,William R. Watson, Anthony C. Salta, Noble S. Powell,Glenn Bolich, Dick. Nemyre, Terrence Harding,William Keller,Kenneth Martig, William Stubbs, Mrs. Paula Hill, Horton Bacon,Roy Henrickson, Ray Hoffman, James A. I3enie, Ronald Barrie, C.W. Yost, and Adolph Peterson be, and they hereby are, dismissed.